Order entered September 18, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00182-CR
                                       No. 05-16-00183-CR

                               WALDRICK BROOKS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F-1470150-S & F-1500333-S

                                             ORDER

       Before the Court is The State of Texas’s September 15, 2017 “Motion for Extension of

Time to File Brief and for Acceptance of Contemporaneously Tendered Brief.” This appeal is set

for submission on September 20, 2017.

       The Court GRANTS the State’s September 15, 2017 motion for extension of time and

acceptance of brief. The State’s brief is deemed filed as of the date of this order.

                                                        /s/   DOUGLAS S. LANG
                                                              PRESIDING JUSTICE